Exhibit 10.1

August 10, 2012

Kris B. Tufto

 



Dear Kris,

On behalf of Image Sensing Systems, Inc. (ISS), I am pleased to confirm our
employment offer to you as Interim President and Chief Executive Officer
reporting to the Board of Directors. Listed below are the items related to your
employment:

Starting Salary: $260,000 annually

Start Date: August 10, 2012

Annual Vacation: None

Company Benefits: Not eligible

You will be a temporary employee as described in the ISS Employee Handbook, with
the term of your employment expiring on December 31, 2012, subject to the right
of the ISS Board of Directors to terminate your employment at an earlier date,
as described below.

The U.S. Immigration Reform and Control Act requires employers to verify
employment eligibility for all new hires. You will be asked to provide
documentation of your identity and of your authorization to work in the United
States within three (3) days of your start date. Your employment may be
contingent on successful reference and background checks.

It is important to note that neither this document, nor any other written and
verbal communication, should be construed as creating a contract for employment
or a warranty of benefits for any particular period of time, nor does it change
the “at will” employment relations between ISS and any of its employees. This
means that employees have the right to terminate the employment relationship
with ISS at any time, with or without notice, for any reason. ISS has the same
right to terminate the employment relationship at any time, with or without
notice, for any reason not prohibited by law.

We are excited to have you join the team at ISS. If you are in agreement with
this letter, please sign and date below and return to Becky Degendorfer, HR
Manager, on or before September 14, 2012. If you have any questions please feel
free to contact Jim Bracke.

[image_001.jpg]

7228028v1



 